Citation Nr: 0723928	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-07 399	)	DATE
	)
	)


THE ISSUE

Whether a January 2006 decision by the Board of Veterans' 
Appeals which denied a claim of clear and unmistakable error 
(CUE) in an August 1968 regional office (RO) decision that 
denied service connection for bilateral hip disabilities 
should be revised or reversed due to CUE.  



REPRESENTATION

Moving party represented by:  Elzie Fitzgerald, Agent 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran served on active duty from January to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the veteran, alleging 
CUE in a Board decision dated January 6, 2006.

FINDINGS OF FACT

1.  A January 2006 decision of the Board denied a claim of 
CUE in an August 1968 RO decision that denied entitlement to 
service connection for bilateral hip disabilities.

2.  The Board's January 2006 decision was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The Board's January 2006 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2006, a motion was received from the veteran to 
revise a January 2006 Board decision due to CUE that was 
outcome-determinative.  The veteran claims that the January 
2006 Board decision that denied a claim of CUE in an August 
1968 RO decision that denied service connection for bilateral 
hip disabilities contained CUE because VA failed to make a 
finding that an increase in disability experienced during 
service was due to the natural progression of the disease.  
The veteran maintains that failure undebatably changed the 
outcome of his claim.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refilling.   

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993). 

The veteran contends that the Board's failure to find CUE in 
an August 1968 rating decision constitutes CUE.  The veteran 
has presented arguments as to why the failure of the Board to 
find CUE in an August 1968 rating decision is an error that 
would manifestly change the outcome of a prior decision.  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision was made.  
At the time of the January 2006 Board decision, the Board 
reviewed the August 1968 rating decision under 38 C.F.R. 
§ 3.105 and concluded that there was no CUE in the August 
1968 RO decision that denied service connection for bilateral 
hip disabilities.   

The veteran argues that service connection should have been 
granted based on the presumption of aggravation.  Essentially 
the veteran disagrees with how the facts were weighed and 
evaluated, and such does not support a CUE finding.  The 
Board reviewed the evidence and considered the law applicable 
at the time of the August 1968 rating decision and concluded 
that the evidence of record at the time of the decision 
clearly offered support for the RO to find that the veteran's 
bilateral hip problems were not aggravated in service.  

The veteran is asking the Board to find CUE in a finding that 
CUE did not exists in a rating action undertaken by the RO 
many years ago.  In this case, the moving party has not 
demonstrated that the Board's decision contains CUE.  The 
fact that the moving party has been service connected for 
this disorder does not provide a basis to conclude the prior 
rating action was wrong. 

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The veteran's limited period of service from January to July 
1968, in and of itself, provides a basis to find that the 
prior rating action was not undebatably wrong.  In fact, it 
is important for the veteran to understand that, even today, 
based on the current evidence well after the 1968 rating 
action, there is a serious question as to whether the veteran 
has a current disorder associated with service or whether all 
of this disorder is the result of a pre-existing condition 
and all of the veteran's current problems are the result of 
the natural progression of the pre-existing disorder. 

The veteran also alleged that he should have been afforded a 
VA examination prior to the August 1968 rating decision and 
the Board noted that failure to provide an examination did 
not constitute CUE.  Cook v. Principi, 318 F. 3d 1334 (2002) 
(a breach of duty to assist does not constitute CUE).  

The particular facts of this case may create a second reason 
why this motion must fail.  The Court has repeatedly held 
that a claim of CUE cannot be endlessly reviewed, although 
that appears what is happening in this case.  Once there is a 
final decision on a particular claim of CUE, that particular 
claim may not be raised again; it is res judicata.  Talbert 
v. Brown, 7 Vet. App. 353 (1995); Olson v. Brown, 5 Vet. App. 
430, 433 (1993); and Russell v. Principi, 3 Vet. App. 310 
(1992)(en banc).  The January 2006 Board determination that 
error was not present in the August 1968 rating action 
because service connection was not granted on the basis of a 
presumption of aggravation is res judicata as to a claim of 
CUE in that rating decision.  Therefore, it is not clear 
whether this line of cases would permit the moving party to 
raise again the same arguments as to what constituted CUE in 
a subsequent proceeding.  Assuming that Public Law 105-111, 
111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 2002 & 
Supp. 2006)) permit challenges to decisions of the Board on 
the grounds of CUE) created a right to review of the January 
2006 Board decision on the basis that the Board committed CUE 
by failing to find CUE in the August 1968 rating 
determination, the Board finds this motion fails for the 
reasons noted above.  

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutes and regulations generally 
setting forth VA's duties to assist and notify a claimant do 
not affect matters on appeal when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Thus, an individual seeking a revision of a 
final decision based upon CUE is not a "claimant," as defined 
by 38 U.S.C. § 5100.  Consequently, the statutes and 
regulations generally setting forth VA's duties to assist and 
notify a claimant are not applicable in the present case. 

ORDER

The motion for revision of the January 2006 Board decision on 
the grounds of CUE is denied.  

                       
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



